Plaintiff, a coal miner, suffered a compensable injury August 30, 1928. He was awarded and paid compensation until February 20, 1929. February 23, 1929, he filed a settlement receipt, subsequently returned to work and continued to work for some time, when he was laid off in September, 1932. Plaintiff sought to return to work, but on a physical examination it was found he should no longer work underground. December 12, 1933, plaintiff filed a petition for further compensation. The deputy commissioner made an award of compensation January 11, 1934, which was affirmed on review by the department of labor and industry. Defendant brings certiorari, claiming there was no competent evidence to sustain this award.
There was testimony tending to show plaintiff suffered a compensable injury in 1928, and was at the time of the filing of the application partially disabled; that there was causal connection between the injury and his present disability and loss of earning capacity.
The award of the department of labor and industry is affirmed.
NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL and BUSHNELL, JJ., concurred. EDWARD M. SHARPE, J., did not sit. *Page 308